J. B. McPHERSON, District Judge.
The question certified by the referee is purely a question of fact, and depends so largely upon the credibility of the testimony that his decision is entitled to more than the usual weight. If the bankrupt’s explanation were true concerning the manner in which he spent the large sum of money that he received in a single month, it would certainly have been possible for him to produce some corroborating evidence, and the referee lays proper stress upon the absence of any witness who could speak of the bankrupt’s habits of gambling and dissipation, to which he attributes the loss of the money.
The order of the referee directing the bankrupt to return $5,000 to his trustee is approved.